DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                  Case 20-40959-pwb                            Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12                       Desc Main
                                                                         Document      Page 1 of 8
     Fill in this information to identify your case:
     Debtor 1           Isaac Olayinka Egbewole
                             First Name                 Middle Name           Last Name
     Debtor 2
     (Spouse, if filing)     First Name                 Middle Name           Last Name
                                                                                                                          Check if this is an amended plan, and
     United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                          have been changed. Amendments to
                                                                                                                          sections not listed below will be
                                                                                                                          ineffective even if set out later in this
     Case number:                                                                                                         amended plan.
     (If known)




    Chapter 13 Plan
    NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                               cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                               Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                               the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                               Order No. 21-2017 as it may from time to time be amended or superseded.

     Part 1:       Notices

    To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                               the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                               judicial rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

    To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                               Check if applicable.

                                    The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                                    4.4.

                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                               an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                               The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                               3015.

                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                               allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.

                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

     § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
                  payment at all to the secured creditor, set out in § 3.2
     § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
                  set out in § 3.4
     § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


     Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

    § 2.1         Regular Payments to the trustee; applicable commitment period.

    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 1 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                 Case 20-40959-pwb                             Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12                        Desc Main
                                                                         Document      Page 2 of 8
     Debtor                Isaac Olayinka Egbewole                                                    Case number



                 The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                    Check one:                    36 months                60 months

                 Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

    The debtor(s) will pay $675.00 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
    Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
    Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
    commitment period, no further Regular Payments will be made.

    Check if applicable.
      The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
       Insert additional lines as needed for more changes.):


    § 2.2        Regular Payments; method of payment.

                 Regular Payments to the trustee will be made from future income in the following manner:

                 Check all that apply:
                          Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                          trustee the amount that should have been deducted.

                              Debtor(s) will make payments directly to the trustee.

                              Other (specify method of payment):


    § 2.3        Income tax refunds.

                 Check one.

                              Debtor(s) will retain any income tax refunds received during the pendency of the case.

                              Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                              of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                              commitment period for tax years           , the amount by which the total of all of the income tax refunds received for each year
                              exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a debtor in this case,
                              "tax refunds received" means those attributable to the debtor.

                              Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


    § 2.4        Additional Payments.

                 Check one.

                              None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

    § 2.5        [Intentionally omitted.]

    § 2.6        Disbursement of funds by trustee to holders of allowed claims.

                 (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                     allowed claims as set forth in §§ 3.2 and 3.3.

                 (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                     Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                     claims as follows:


    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                            Page 2 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                 Case 20-40959-pwb                             Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12                          Desc Main
                                                                         Document      Page 3 of 8
     Debtor                Isaac Olayinka Egbewole                                                      Case number

                               (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                               disburse all available funds from Regular Payments in the following order:

                                    (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                    3.2, § 3.3, and orders of the Bankruptcy Court;

                                    (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                    (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                    3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                    in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                    (D) To pay claims in the order set forth in § 2.6(b)(3).

                               (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                               confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                               All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                    (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                    §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                    support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                    executory contracts and unexpired leases as set forth in § 6.1;

                                    (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                    the debtor’s attorney’s fees, expenses, and costs; and

                                    (C) To pay claims in the order set forth in § 2.6(b)(3).

                               (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                               Refunds in the following order:

                                    (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                    (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                    the debtor’s attorney’s fees, expenses, and costs;

                                    (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                    3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                    forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                    (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                    (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
                                    obligations; and

                                    (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                    nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                    total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                    available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                    for each class will be paid pro rata to the creditors in the class.

                               (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                               debtor(s) as Regular Payments.

     Part 3:      Treatment of Secured Claims

    § 3.1        Maintenance of payments and cure of default, if any.

                 Check one.

                              None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                              Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
                              current contractual installment payments on the secured claims listed below, with any changes required by the applicable

    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                              Page 3 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                 Case 20-40959-pwb                             Doc 2        Filed 05/21/20 Entered 05/21/20 08:17:12                      Desc Main
                                                                            Document      Page 4 of 8
     Debtor                Isaac Olayinka Egbewole                                                         Case number

                              contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any
                              existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                              stated below.

                      If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
                      orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                      will no longer be treated by the plan.
     Name of creditor                  Collateral                                  Estimated amount of           Interest rate on     Monthly plan
                                                                                   arrearage (if any)            arrearage            payment on
                                                                                                                 (if applicable)      arrearage


                                                   166 Saybrook Crossing Acworth,                                                             Beginning May 2021
     BSI Financial Services                        GA 30101 Paulding County                                                                   payments shall begin
                                                                                               $17000.00                           0.00%         at 400 per month.


                                                                                                                                              Beginning May 2021
     Burnt Hickory HOA Inc                         HOA Lien                                                                                   payments shall begin
                                                                                               $9200                               0.00%         at 237 per month.


    § 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.


                              None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                              The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                              The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.

                              For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set
                              out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court
                              orders otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls
                              over any contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy
                              Rule 3012 and the Chapter 13 General Order to request determination of the amount of the secured claim.

                              For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion
                              of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan.
                              If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
                              entirety as an unsecured claim under Part 5 of this plan.

                              The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
                              creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.

                              The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                              property interest of the debtor(s) or the estate(s) until the earlier of:

                              (a) payment of the underlying debt determined under nonbankruptcy law, or

                              (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
                              under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

     Check        Name of creditor             Estimated            Collateral    Value of     Amount of       Amount of Interest Monthly pre- Monthly post
     only if                                   amount of            and date of   collateral   claims          secured   rate     confirmation -confirmation
     motion                                    total claim          purchase                   senior to       claim              adequate     payment
     to be                                                                                     creditor's                         protection
     filed                                                                                     claim                              payment

                                                                    2006
                                                                    Hummer H2
                  OneMain
                  Financial                                         06-30-2015
                  Group, LLC                   $1,655.00                          $3,500.00            $0.00       $3,500     6%    50 per month         50 per month

    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 4 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                 Case 20-40959-pwb                             Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12                          Desc Main
                                                                         Document      Page 5 of 8
     Debtor                Isaac Olayinka Egbewole                                                    Case number


    § 3.3        Secured claims excluded from 11 U.S.C. § 506.

                 Check one.

                              None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

    § 3.4        Lien avoidance.

    Check one.

                              None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

    § 3.5        Surrender of collateral.

                 Check one.

                              None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

    § 3.6        Other Allowed Secured Claims.

                 A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
                 the rate of 5.00 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
                 interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
                 of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
                 U.S.C. § 522(f), if applicable.

                 If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
                 claim will be treated as an unsecured claim under Part 5 of this plan.

                 The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                 (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
                 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

     Part 4:      Treatment of Fees and Priority Claims

    § 4.1        General.

                 Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
                 regardless of whether it is listed in § 4.4.

    § 4.2        Trustee’s fees.

                 Trustee’s fees are governed by statute and may change during the course of the case.

    § 4.3        Attorney’s fees.

                 (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
                 $ 4,950.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
                 Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

                 (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
                 set forth in the Chapter 13 Attorney’s Fees Order.

                 (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
                 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

                 (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
                 § 4.3(a).


    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                               Page 5 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
DocuSign Envelope ID: 203395FC-0949-49F9-8F87-B7A806E6DC6E
                 Case 20-40959-pwb                             Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12                         Desc Main
                                                                         Document      Page 6 of 8
     Debtor                Isaac Olayinka Egbewole                                                   Case number

                 (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 587.00 per month from Regular
                 Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

                 (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
                 debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
                 attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
                 from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

                 (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
                 $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
                 forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
                 amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
                 the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

                 (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
                 debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

                 (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
                 allowed fees, expenses, and costs that are unpaid.

    § 4.4        Priority claims other than attorney’s fees.

                              None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

                 (a) Check one.


                              The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                              reproduced.

                 (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

      Name of creditor                                                                                     Estimated amount of claim
      Georgia Department of Revenue                                                                        $0.00
      Internal Revenue Service                                                                             $0.00


     Part 5:      Treatment of Nonpriority Unsecured Claims

    § 5.1        Nonpriority unsecured claims not separately classified.

                 Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
                 will receive:

                 Check one.

                      A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                    A pro rata portion of the larger of (1) the sum of $         and (2) the funds remaining after disbursements have been made to all other
                 creditors provided for in this plan.

                    The larger of (1)      % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
                 been made to all other creditors provided for in this plan.

                      100% of the total amount of these claims.

                 Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
                 filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
                 for the debtor(s), and other priority claims under Part 4.

    § 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

                 Check one.
    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 6 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                 Case 20-40959-pwb                             Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12                        Desc Main
                                                                         Document      Page 7 of 8
     Debtor                Isaac Olayinka Egbewole                                                    Case number


                              None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

    § 5.3        Other separately classified nonpriority unsecured claims.

                 Check one.

                              None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

     Part 6:      Executory Contracts and Unexpired Leases

    § 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
                 contracts and unexpired leases are rejected.

                 Check one.

                              None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



     Part 7:      Vesting of Property of the Estate

    § 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
                 the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
                 the completion of payments by the debtor(s).

     Part 8:      Nonstandard Plan Provisions

    § 8.1        Check "None" or List Nonstandard Plan Provisions.

                                None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                                Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
                                otherwise included in this N. D. Ga Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in
                                this plan are ineffective.

                                The following plan provisions will be effective only if there is a check in the box "included" in §1.3 (insert additional lines if
                                needed.)

                                Student loans are currently deferred and shall be paid directly by debtor when they come due.

     Part 9:      Signatures:

    § 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

                 The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

     X                                                                                    X
            Isaac Olayinka Egbewole                                                            Signature of debtor 2 executed on
            Signature of debtor 1 executed on                  May 15, 2020


     X      /s/ Jeffrey B. Kelly                                                    Date: May 15, 2020
            Jeffrey B. Kelly 412798
            Signature of attorney for debtor(s)

            Law Office of Jeffrey B. Kelly, P.C.                                           107 E. 5th Avenue
                                                                                           Rome, GA 30161

    By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
    order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
    Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.

    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                            Page 7 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: ED739208-A930-4C79-92C3-230D55200005
                 Case 20-40959-pwb                             Doc 2     Filed 05/21/20 Entered 05/21/20 08:17:12   Desc Main
                                                                         Document      Page 8 of 8
     Debtor                Isaac Olayinka Egbewole                                           Case number




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                      Page 8 of 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
